               Case 1:20-cv-05890 Document 1 Filed 07/29/20 Page 1 of 36




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 CONTRARIAN EMERGING
 MARKETS, L.P., GMO EMERGING                            20 Civ. 5890
 COUNTRY DEBT FUND, GMO
 EMERGING COUNTRY DEBT
 INVESTMENT FUND PLC, and GMO                           COMPLAINT
 EMERGING COUNTRY DEBT (UCITS)
 FUND, Individually and On Behalf of All                JURY DEMAND
 Others Similarly Situated,

                        Plaintiffs,

           -against-

 THE REPUBLIC OF ECUADOR,

                        Defendant.


       Plaintiffs Contrarian Emerging Markets, L.P., GMO Emerging Country Debt Fund, GMO

Emerging Country Debt Investment Fund plc, and GMO Emerging Country Debt (UCITS) Fund,

by their attorneys, bring this federal securities class action on behalf of all tendering and non-

tendering holders of Eligible Bonds (defined below) from the Republic of Ecuador between July

20, 2020 and July 31, 2020 (the “Class Period”). Plaintiffs allege the following:

                                  NATURE OF THE ACTION

      1.         This action is brought by Plaintiffs Contrarian Emerging Markets, L.P.

(“Contrarian”) and GMO Emerging Country Debt Fund, GMO Emerging Country Debt

Investment Fund plc, and GMO Emerging Country Debt (UCITS) Fund (collectively, the “GMO

Funds”) against Defendant Republic of Ecuador (the “Republic” or “Ecuador”) for violations of

the federal securities laws arising from a coercive exchange, or tender offer for $17.4 billion of the

Republic’s outstanding bonds (the “Proposal”), based on materially false and misleading

statements made by the Republic in a press release on July 27, 2020 (the “Press Release”) and in


                                                  1
             Case 1:20-cv-05890 Document 1 Filed 07/29/20 Page 2 of 36




the underlying transaction documents.1 The tender offer expires on Friday, July 31, less than two

weeks after it was commenced. The Republic’s false and misleading Press Release and statements

are designed to deceive and mislead bondholders about the coercive nature of the tender and

exchange offer, which deprives bondholders of key protections and subjects bondholders to

harshly inequitable treatment should they decline to consent. If the tender offer goes forward based

on this false and misleading information, the Court will be without power to unscramble the

proverbial egg and restore Plaintiffs and other bondholders to their previous positions.

       2.       If the tender offer is permitted to go forward on the basis of the Republic’s false

and misleading statements, Plaintiffs will be irreparably harmed. Plaintiffs and other bondholders

will be forced to either consent to the unfavorable terms of the Proposal – which seeks to eviscerate

the bargained-for protections that bondholders relied upon in deciding to invest in securities of the

Republic – or will risk facing the significantly less favorable treatment that the Proposal imposes

upon non-tendering bondholders. Courts have enjoined tender offers where, as here, false and

misleading information has been disseminated by the issuer. Such relief is necessary here to

prevent the Republic from implementing its coercive, one-sided Proposal upon investors through

fraudulent and misleading statements.

       3.       Furthermore, a suit for money damages will be inadequate. As explained more

fully below, the Republic is admittedly insolvent and has indicated in clear terms that it intends to

oppose efforts to collect on its defaulted debt. If this coercive Proposal is not enjoined, Plaintiffs

will be deprived of any opportunity to adequately recover from the Republic.




1
 A true and correct copy of the Republic of Ecuador’s Press Release, dated July 27, 2020, is attached as
Exhibit 1.


                                                    2
                Case 1:20-cv-05890 Document 1 Filed 07/29/20 Page 3 of 36




         4.       Plaintiffs, as part of a group of bondholders, objected in writing to Ecuador that the

coercive tender offer violates the provisions of their bonds because it discriminates against non-

tendering bondholders. The tender offer gives substantially greater consideration to tendering

bondholders in violation of the plain language of the bonds which requires that existing

bondholders receive “no less favorable treatment” in any exchange offer. Instead of receiving no-

less-favorable treatment as required, non-tendering bondholders are punished on the back-end of

the tender offer and are given inferior bonds which have less value and are denied any past due

interest. Further, in the event that the tender is not entirely successful because the requisite consent

thresholds for its acceptance for some of the bonds are not achieved, Ecuador has made clear that

it will not make payment on the existing bonds.

         5.       The terms of the tender offer are set forth in an Invitation Memorandum dated July

20, 2020 (the “Invitation Memorandum”),2 in which Ecuador has solicited tenders from existing

bondholders to approve the restructuring, but bondholders who tender receive far better terms than

those who do not. Tendering bondholders will receive a combination of newly-issued bonds (the

“New Securities”) representing significantly greater value – offering higher interest rates, shorter

maturities, and better non-economic terms – than the existing bonds held by non-tendering

bondholders that will be non-consensually modified under the Proposal (the “Modified Bonds”).

Furthermore, if the tender is approved, all bondholders will see their accrued and unpaid interest

eliminated, but only those who tender by July 31, 2020 will receive an additional bond for past

due interest (a so-called “PDI Bond”) that gives them back 86% of their accrued and unpaid

interest. By contrast, existing bondholders who decline to tender will get 0% – none – of their

accrued and unpaid interest. Far from ensuring that existing bondholders receive terms that “are



2
    A true and correct copy of the Invitation Memorandum, dated July 20, 2020, is attached as Exhibit 2.


                                                      3
             Case 1:20-cv-05890 Document 1 Filed 07/29/20 Page 4 of 36




no less favorable” than those of the new bond offering, Ecuador has announced a plan that gives

some bondholders – those who decline to tender or who tender late – terms that are dramatically

worse. Bondholders have until Friday, July 31 to tender. Thus, the tender offer is not only an

undeniable breach of the terms of the existing indentures, but coercive in the extreme.

       6.       Further, the Invitation Memorandum – which contains important disclosures

relating to the tender offer – makes perfectly clear in the very first risk factor that in the event some

or all of the tender is not successful the Republic does not intend to pay a penny to any non-

tendering bondholders on those bonds. To further compound the pressure on non-tendering

bondholders, the Invitation Memorandum makes clear that if one or more series of bonds are not

tendered, the Republic will seek to make other changes to the bonds to further diminish their value

and curtail the rights of bondholders.

        7.      Through a false and misleading press release, Ecuador has made material

misrepresentations about, among other things, the lack of coercion in the tender offer and the

transparency of the process. As explained more fully below, these statements are not only

materially false and misleading, but contradict other statements made by Ecuador in the Invitation

Memorandum. Nothing compelled Ecuador to misrepresent the process by which the tender offer

was negotiated, except an apparent intent to deceive investors. Unless Ecuador is enjoined from

soliciting, promoting, or implementing the tender offer, corrective disclosures ordered, and future

violations of the federal securities laws enjoined, Plaintiffs and other bondholders will suffer

irreparable harm.

                                              PARTIES

        8.      Plaintiff Contrarian Emerging Markets, L.P. is organized under the laws of the State

of Delaware, with its registered office located at 251 Little Falls Drive, Wilmington, Delaware

19807, United States. Contrarian operates as an investment fund, which is managed by Contrarian


                                                   4
                Case 1:20-cv-05890 Document 1 Filed 07/29/20 Page 5 of 36




Capital Management, LLC. Contrarian holds hundreds of millions of dollars of bonds issued by

the Republic of Ecuador that are subject to the tender offer. Contrarian’s Ecuadorian bonds are

held in the United States through Wells Fargo Securities, LLC.

       9.        Plaintiff GMO Emerging Country Debt Fund is organized under the laws of the

Commonwealth of Massachusetts, with its registered office located at 40 Rowes Wharf, Boston,

Massachusetts 02110. GMO Emerging Country Debt Fund operates as an investment fund, and is

managed by Grantham, Mayo, Van Otterloo & Co. LLC. GMO Emerging Country Debt Fund

holds more than $100,000,000 of bonds issued by the Republic of Ecuador that are subject to the

tender offer.

       10.       Plaintiff GMO Emerging Country Debt Investment Fund plc is organized under the

laws of Ireland, with its registered office located at 78 Sir John Rogerson’s Quay, Dublin 2, Ireland.

GMO Emerging Country Debt Investment Fund plc operates as an investment fund, which is

managed by Grantham, Mayo, Van Otterloo & Co. LLC.                 GMO Emerging Country Debt

Investment Fund plc holds tens of millions of bonds issued by the Republic of Ecuador that are

subject to the tender offer.

       11.       Plaintiff GMO Emerging Country Debt (UCITS) Fund is organized under the laws

of Ireland, with its registered office located at 78 Sir John Rogerson’s Quay, Dublin 2, Ireland.

GMO Emerging Country Debt (UCITS) Fund operates as an investment fund, and is managed by

Grantham, Mayo, Van Otterloo & Co. LLC. GMO Emerging Country Debt (UCITS) Fund holds

more than ten million dollars of bonds issued by the Republic of Ecuador that are subject to the

tender offer.

       12.       Defendant Republic of Ecuador is a “foreign state” within the meaning of 28 U.S.C.

§ 1330 who, as explained below, has engaged in domestic transactions in its sovereign bonds where




                                                  5
              Case 1:20-cv-05890 Document 1 Filed 07/29/20 Page 6 of 36




irrevocable liability will occur and title will transfer in the United States and therefore is subject

to the United States federal securities laws, including those that make securities fraud unlawful.

                                  JURISDICTION AND VENUE

        13.     This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act, 15 U.S.C. § 78aa, 28 U.S.C. § 1331 (federal question jurisdiction), and 28 U.S.C. § 1337

(commerce), as Plaintiffs allege violations of Sections 10(b) of the Exchange Act, 15 U.S.C. §

78j(b), and Rule 10b-5 promulgated thereunder by the SEC (17 C.F.R. § 240.10b-5), as well as

seek a declaratory judgment under 28 U.S.C. § 2201.

        14.     Venue is proper in this district pursuant to 28 U.S.C. § 1391, in that Defendant is

subject to personal jurisdiction in this judicial district, and a substantial part of the events or

omissions giving rise to Plaintiffs’ claims occurred in this judicial district.

                                   FACTUAL ALLEGATIONS

Ecuador’s History of Defaults

        15.     Ecuador has a long and well known history of defaulting on its legal obligations.

From 1826 to 2010, Ecuador has “defaulted nine times on foreign-currency bonds and numerous

times to foreign commercial-bank creditors and others, such that the sovereign has been in default

for at least 109 out of the last 184 years—sixty percent of the time from 1826 through 2010.”3

        16.     Ecuador also has a legacy of political instability and corruption scandals that has

been a substantial contributing factor in its economic woes and persistent sovereign debt defaults.

Between 1997 and 2007, Ecuador has had eight presidents, three of whom were overthrown during

periods of political unrest. (Ex. 2, at 32.)



3
 Arturo C. Porzecanski, When Bad Things Happen to Good Sovereign Debt Contracts: The Case of
Ecuador, 73 Law and Contemporary Problems 251-271, 251 (Fall 2010), available at
https://scholarship.law.duke.edu/lcp/vol73/iss4/17 (“Porzecanski, supra”).


                                                   6
                Case 1:20-cv-05890 Document 1 Filed 07/29/20 Page 7 of 36




          17.     Since the turn of the 21st century, Ecuador has had three separate sovereign debt

crises within a span of roughly twenty years. Following each crisis, new bonds were issued with

provisions designed to provide additional protections for investors and to avoid future crises. After

each crisis, history repeated itself with the only material difference being that the dollar-size of the

defaults grew ever larger.

          18.     In September of 1999, Ecuador defaulted on its interest payments for the so-called

“Brady Bonds” (named after former U.S. Treasury Secretary Nicholas F. Brady). One month later

in October 1999, Ecuador defaulted on a Eurobond interest payment.4

          19.     In 2008, the Republic again defaulted on $157 million in interest payments

associated with approximately U.S. $3.2 billion of principal outstanding debt. (Ex. 2, at 30.) At

the time, Ecuador’s then-President Rafael Correa declared that Ecuador’s foreign debt was

“illegal” and “immoral.”5

          20.     Ecuador is also no stranger to abusive and hard-ball tactics to intimidate

bondholders into accepting highly unfavorable restructurings of its sovereign bonds. During the

Correa administration, it was reported that after Ecuador defaulted on its bonds, it bought back its

bonds at a fraction of their face value in various ways including through “a modified Dutch auction

with a base price of thirty cents on the dollar.” The disclosure document for the Dutch auction

made plain that Ecuador had “no intention of resuming payments on these bonds” following with

the expiration date of the auction.6



4
 Congressional Research Service, “Ecuador’s Brady Bond Default: Background and Implications” (Feb.
1, 2000), available at https://www.everycrsreport.com/reports/RL30348.html.
5
 See Forbes, “Boston Investment Company Sues Ecuador Over Bond Default” (Dec. 22, 2014), available
at https://www.forbes.com/sites/nathanvardi/2014/12/22/boston-investment-company-sues-ecuador-over-
bond-default/#75e809082e34.
6
    See Porzecanski, supra, at 266.


                                                   7
              Case 1:20-cv-05890 Document 1 Filed 07/29/20 Page 8 of 36




        21.    During the period from 2014 to 2019, Ecuador issued billions of dollars of bonds

and induced investors to purchase them by making a simple contractual promise in the indentures:

if there were any subsequent restructuring, the holders of the bonds who do not tender would

receive terms that “are no less favorable” than the terms of any new bond offering. A variation of

this so-called “No Less Favorable Treatment Provision” is contained in each bond issue that is

subject to the $17.4 billion coercive tender offer.

       22.     Now in 2020, Ecuador stands again on the precipice of default, this time on $17.4

billion of existing bonds. In recent months, Ecuador has entered a state of serious financial

distress. This is due in large part to the severe impact of the COVID-19 pandemic on Ecuador’s

economy and the global decrease in demand for crude oil, as well as downturns in Ecuador’s

tourism, transportation, and shipping sectors. (See Ex. 2 at 28-29.) To combat this crisis, Ecuador

has requested at least U.S. $2.9 billion in external financing from the International Monetary Fund,

the World Bank, the International Development Bank, and the Corporation Andina de Fomento

(the Development Bank of Latin America), and has received at least U.S. $1.83 billion to date.

(Id. at 29.) The Republic has also imposed severe austerity measures, cutting its public expenses

by U.S. $1.4 billion, with plans to cut an additional $4 billion. (Id.)

       23.     On or about March 23, 2020, Ecuador’s finance minister Richard Martinez

announced that Ecuador would delay approximately $200 million in coupon payments on three

series of bonds due in 2022, 2025, and 2030.7




7
  Reuters, “UPDATE 3 – Ecuador to delay bond interest payment to fund coronavirus effort” (Mar. 23,
2020), available at https://www.reuters.com/article/health-coronavirus-ecuador-finance-
idAFL1N2BH004.


                                                  8
              Case 1:20-cv-05890 Document 1 Filed 07/29/20 Page 9 of 36




        24.     In response to Mr. Martinez’s announcement, the bondholders and Ecuador were

able to agree to a grace period deferring certain interest payments of approximately $811 million

until August 15, 2020, pursuant to a consent solicitation.

Ecuador’s Refusal to Negotiate in Good Faith

        25.     After Ecuador and the bondholders agreed to a grace period on Ecuador’s interest

payments, a Steering Committee (the “Committee”) for a group of bondholders of which Plaintiffs

are members,8 attempted to negotiate with the Republic regarding a potential debt restructuring,

but the Republic refused to engage with the Committee. The Committee proposed a 30-day

extension of the grace period to reach a resolution, which was rejected by Ecuador.

        26.     The Republic instead decided to pursue discussions with another Ad Hoc Group of

bondholders (the “Ad Hoc Group”) and to ignore the Steering Committee. The Republic enlisted

the support of the Ad Hoc Group for its coercive tender offer and then disclosed that to the market

along with the percentage of shares held by the Ad Hoc Group members in order to put further

pressure on undecided or non-tendering bondholders.

        27.     Rather than re-engage with the Steering Committee, as explained more fully below,

Ecuador has launched a coercive tender offer to force Plaintiffs and other creditors to accept unfair

terms that violate the underlying bonds the tender offer seeks to replace rather than face the

draconian consequences of receiving less favorable treatment should the tender succeed or, if the

tender were to fail, to being placed on the proverbial island with now worthless bonds that Ecuador

does not intend to make payments on.



8
  Contrarian is managed by Contrarian Capital Management LLC. The GMO Funds are managed by
Grantham, Mayo, Van Otterloo & Co. LLC. Contrarian and the GMO Funds were founding members of
the Steering Committee for a group of more than 25 global investors. This group owns bonds issued by
Ecuador across the maturity spectrum with holdings in excess of 25% of all series that are subject to the
Proposal, and more than 35% in certain series of bonds.


                                                    9
              Case 1:20-cv-05890 Document 1 Filed 07/29/20 Page 10 of 36




The Republic of Ecuador’s Consent Solicitation and Invitation For The Tender Offer

        28.      On July 20, 2020, the Republic of Ecuador commenced a coercive tender offer by

which it has proposed to modify the terms of approximately U.S. $17.4 billion of bonds. The

Republic announced the tender offer in a July 20, 2020 press release, in which Ecuador falsely

stated that “throughout its debt restructuring process, Ecuador engaged in good faith with its

bondholders, providing information with transparency and seeking to adjust the terms of its

outstanding debt while respecting inter-creditor equity.”9 In fact, as set forth above, the Republic

had refused to engage with the Steering Committee and was anything but transparent.

        29.     The bonds subject to the tender offer Proposal are broadly categorized into two

groups of so-called Eligible Bonds (the “Eligible Bonds”) according to the Invitation

Memorandum: (i) the Aggregated Eligible Bonds, which comprise all series of debt securities other

than the 7.95% Notes due 2024 (the “2024 Bond”), and (ii) the 2024 Bond. The Eligible Bonds

are set forth in the following two tables:

                                   The Aggregated Eligible Bonds

     Title of Security         ISIN / Common Code                Outstanding             Issue Date
                                                                  Amount

    10.750% Notes due             XS1458516967;              U.S.$2,000,000,000         July 28, 2016
          2022                    XS1458514673 /
                               145851696; 145851467

    8.750% Notes due              XS1626768656;              U.S.$1,000,000,000         June 2, 2017
          2023                    XS1626768730 /
                               162676865; 162676873

    7.875% Notes due              XS2058848826;               U.S.$600,000,000         September 27,
          2025                    XS2058845210 /                                           2019
                               205884882; 205884521


9
 A true and correct copy of the Republic of Ecuador’s press release, dated July 20, 2020 is attached as
Exhibit 3.


                                                    10
             Case 1:20-cv-05890 Document 1 Filed 07/29/20 Page 11 of 36




    Title of Security         ISIN / Common Code              Outstanding           Issue Date
                                                               Amount

   9.650% Notes due             XS1535072109;             U.S.$1,750,000,000       December 13,
         2026                   XS1535071986 /                                        2016
                             153507210; 153507198

   9.625% Notes due             XS1626529157;             U.S.$1,000,000,000       May 30, 2017
         2027                   XS1626530320 /
                             162652915; 162653032

   8.875% Notes due             XS1707041429;             U.S.$2,500,000,000 October 23, 2017
         2027                   XS1707041262 /
                             170704142; 170704126

   7.875% Notes due             XS1755432363;             U.S.$3,000,000,000      January 23, 2018
         2028                   XS1755429732 /
                             175543236; 175542973

   10.750% Notes due            XS1929377015;             U.S.$2,125,000,000      January 31, 2019
         2029                   XS1929376710 /
                             192937701; 192937671

   9.500% Notes due             XS2058866307;             U.S.$1,400,000,000       September 27,
         2030                   XS2058864948 /                                         2019
                             205886630; 205886494



                                            2024 Bond

   Title of Security         ISIN / Common Code                Outstanding            Issue Date
                                                                Amount

   7.95 % Notes due             XS1080331181;               U.S.$2,000,000,000      June 20, 2014
         2024                   XS1080330704 /
                             108033118; 108033070




The No Less Favorable Treatment Provisions of the Eligible Bonds

       30.     The Eligible Bonds that are the subject of the tender offer each contain express

clauses that forbid the discriminatory tender offer that Ecuador is soliciting.


                                                 11
              Case 1:20-cv-05890 Document 1 Filed 07/29/20 Page 12 of 36




        31.     In or around 2014, the Republic sought to stabilize its debt market. In response to

concerns about the creditworthiness of Ecuador and to prevent Ecuador from imposing less

favorable economic terms on existing bondholders during a restructuring, the Republic included a

“No Less Favorable Treatment Provision” in each series of bonds that were issued between 2014

and 2019, and are the subject of the Proposal. Each of these bonds – representing $17.4 billion in

total offerings – contains identical No Less Favorable Treatment Provisions that apply in the event

that the Republic should seek to restructure its debt yet again by exchanging existing bonds for

new bonds of the Republic. The No Less Favorable Treatment Provision of the applicable

Indentures states:

                If any Reserved Matter Modification is sought in the context of a
                simultaneous offer to exchange the debt securities of one or more
                series for new debt instruments of Ecuador or any other person,
                Ecuador shall ensure that the relevant provisions of the applicable
                Series of Notes, as amended by such Modification, are no less
                favorable to the holders of such Series of Notes than the provisions
                of the new instrument being offered in the exchange, or if more than
                one debt instrument is offered, no less favorable than the new debt
                instrument issued having the largest aggregate principal amount.
                (emphasis added) (See, e.g., Trust Indenture for 7.950% Notes Due
                202410 (the “Indenture for 2024 Notes”), § 7.3.)11

        32.     The above provision applies to a tender situation whereby the Republic seeks to

modify existing debt of non-participating holders – as permitted under the indenture’s modification

provisions (the “Collective Action Clauses”) – and exists to protect non-participating investors

from coercion. In such a situation, a tendering bondholder would receive a new bond via the



10
   A true and correct copy of the Trust Indenture for 7.950% Notes Due 2024, dated June 20, 2014, is
attached as Exhibit 4.
11
  Reserved Matter Modifications include, among other things, modifications that would change the due
date for the payment of principal or interest under the Notes; reduce the amount of principal amount of
the Notes; and reduce the requisite consent threshold necessary to modify the terms and conditions of the
debt securities or the indentures. Non-Reserved Matter modifications are any modifications other than
those constituting a Reserved Matter. (See, e.g., Ex. 4, § 1.1.)


                                                   12
             Case 1:20-cv-05890 Document 1 Filed 07/29/20 Page 13 of 36




tender, and a non-tendering investor’s existing debt would be non-consensually modified. The No

Less Favorable Treatment Provision establishes limits on that modification. Specifically, even

though the non-tendering bondholder did not participate in the tender or vote in favor of the

modifications that amended its debt, those modifications cannot leave the non-tendering

bondholder with inferior treatment than what the tendering bondholder received. If the tendering

bondholder agreed, for example, to reduce cash interest by five percent and extend maturities by

ten years, the non-tendering bondholder cannot be forced to reduce cash interest or extend

maturities to a greater extent than that five percent and ten years. In short, the non-tendering

bondholder cannot be punished for exercising its right to vote against a restructuring proposal.

The Republic of Ecuador’s Tender Offer

       33.     Under the terms of the tender offer, the Republic seeks to solicit the consent of

eligible holders to amend each series of Eligible Bonds and their respective indentures (the

“Consent Solicitation”). The Republic also proposes to exchange the modified Eligible Bonds (the

“Modified Bonds”) for a package of the New Securities, bonds maturing in 2030, 2035, and 2040,

to be issued by the Republic under a new master indenture. Plaintiffs are the holders of several

hundred million dollars of face value of the Eligible Bonds.

       34.     Although the Eligible Bonds – as well as the new bonds the Republic intends to

issue under the tender – are listed on the Luxembourg Stock Exchange, the transactions with

Plaintiffs contemplated by the tender offer involve domestic securities transactions under the

United States federal securities laws because the transfer of title and irrevocable liability occur in

the United States.

       35.     As set forth in the Invitation Memorandum, irrevocable liability is accomplished

through the sending of consents and tender orders which, for each of the Plaintiffs, are sent from




                                                 13
             Case 1:20-cv-05890 Document 1 Filed 07/29/20 Page 14 of 36




the United States. Further, the Invitation Memorandum makes clear that once a consent and tender

is sent, it is irrevocable and binding and cannot be revoked. (Ex. 2, at 43 (“Consents and Tender

Orders may not be revoked or withdrawn at any time, except under certain limited circumstances

where we make a change (adverse to the economic interests of Eligible Holders) to, or waive a

material condition of, the Invitation, or otherwise are required to do so by law, in each case as

determined by us [the Republic] in our sole discretion.”). Thus, the terms of the Invitation

Memorandum must be agreed to by any beneficial owners of Eligible Bonds, such as Plaintiffs, as

a condition of the tender. (Id. at 57.) Accordingly, irrevocable liability for the bondholder attaches

when the consent and tender order is sent.

       36.     Holders of Eligible Bonds, such as Plaintiffs, who hold their bonds through a

“financial institution or intermediary” are instructed in the Invitation Memorandum to have their

financial institution or intermediary process the Consent and Tender Order. If the financial

institution or intermediary is based in the United States, as is the case for Plaintiff Contrarian, that

is an additional basis for irrevocable liability and consent to attach in the United States.

       37.     Further, under the terms of the Invitation Memorandum, Global Bondholder

Services Corporation (“GBSC”) is the information, tabulation, and exchange agent for tender offer.

GBSC has its offices in New York, New York, (Ex. 2, at vi), and is “responsible for collecting

Consent and Tender Orders and certifying to the Trustee the aggregate principal amount of the

Eligible Bonds covered by Consent and Tender Orders received.” (Id. at 49.) Accordingly,

consent and tender orders are processed in New York.

       38.     Further, the Republic’s irrevocable liability for the tender and consents also occurs

in New York when it accepts the consent and tender order. As explained in the Invitation

Memorandum, “[a]ll questions regarding the validity, form and eligibility of any Consent and




                                                  14
             Case 1:20-cv-05890 Document 1 Filed 07/29/20 Page 15 of 36




Tender Order will be determined by us [the Republic] in our sole discretion, which determination

will be final and binding. And Ecuador “reserves the absolute right to reject (i) any and all Consent

and Tender Orders that are not in proper form and (ii) any and all Consent and Tender Orders for

which any corresponding agreement by us to exchange would, in the opinion of our counsel, be

unlawful.” (Id. at 55.) Accordingly, likewise irrevocable liability for the consents and tenders for

the Republic occurs in the United States when – in its sole discretion – it accepts consents and

tenders and they are tabulated.

The Minimum Participation and Requisite Consent Thresholds

       39.     The Invitation Memorandum establishes a “Minimum Participation Condition”

whereby the Proposal will only be effective if the Republic receives the consent of holders prior

to July 31, 2020 at 5:00 p.m. (Central European Time) that will result in at least 80% of the

aggregate principal amount outstanding of the Aggregated Eligible Bonds being modified pursuant

to the Proposed Modifications or otherwise exchanged for New Securities. This is a substantially

lower threshold than a minimum condition requiring consents and tenders of 80% of the aggregate

principal amount outstanding of the Aggregated Eligible Bonds, because the Minimum

Participation Condition allows for the inclusions of all series in which the bonds’ Collective Action

Clauses are triggered. The Minimum Participation Condition cannot be waived by the Republic.

       40.     Under the Collective Action Clauses in the bonds, the Proposed Modifications will

become effective as to all holders of the Aggregated Eligible Bonds if the Republic receives the

consent of holders of (i) more than 50% of the aggregate principal amount outstanding of each

series of Aggregated Eligible Bonds, and (ii) not less than 66 ⅔% of the aggregate principal amount

outstanding of all series of Aggregated Eligible Bonds. With respect to the 2024 Bonds, the

Proposed Modifications relating to Reserved Matters will be effective as to all bondholders if the




                                                 15
             Case 1:20-cv-05890 Document 1 Filed 07/29/20 Page 16 of 36




Republic receives the consent of holders of 75% of the aggregate principal amount outstanding in

that series, whereas a Non-Reserved Matter modification requires the consent of holders of 66 ⅔%

of the aggregate principal amount outstanding in that series.

The Proposal Violates The No Less Favorable Treatment Provisions Of The Existing Bonds

       41.     The Invitation Memorandum establishes a deadline of July 31, 2020 – less than two

weeks after the Proposal was commenced – for holders of Eligible Bonds to deliver consent and

tender orders (the “Consent Deadline”). Under the terms of the Proposal, Eligible Holders who

validly consent and tender prior to the Consent Deadline will receive a combination of the New

Securities, newly-issued bonds with maturity dates in 2030 (the “New 2030 Bond”), 2035 (the

“New 2035 Bond”), and 2040 (the “New 2040 Bond”). In addition, tendering bondholders will

receive the New Past Due Interest Bond (the “New PDI 2030 Bond”), which represents 86% of

the accrued and unpaid interest on the Eligible Bonds. Eligible Holders who do not consent and

tender their securities prior to the Consent Deadline will not receive the New PDI 2030 Bond.

       42.     In consenting to the tender offer, Eligible Holders are required to irrevocably waive

any accrued and unpaid interest through and excluding August 20, 2020 (the “Settlement Date”).

According to the Invitation Memorandum, Eligible Holders are not entitled to receive any

payments in respect of accrued and unpaid interest on the Eligible Bonds, other than the New PDI

2030 Bonds. Therefore, the only way that Eligible Holders may receive any amount of payment

in respect of accrued and unpaid interest they are due under the Eligible Bonds is to receive the

New PDI 2030 Bonds by consenting and tendering per the terms of the Proposal prior to the July

31, 2020 Consent Deadline.

       43.     Second, and ultimately more important from an economic perspective, if the tender

ultimately is approved, existing bondholders will not all receive the same kinds – or value – of




                                                16
              Case 1:20-cv-05890 Document 1 Filed 07/29/20 Page 17 of 36




new bonds in return for their current holdings. On the contrary, existing bondholders who tender

will be able to exchange their current bonds for a mix of new bonds that are significantly more

valuable than the value that non-tendering bondholders will receive for their current bonds.12

        44.     Bondholders who tender will receive, in exchange for their current bonds, a

combination of new bonds that mature in 2030, 2035, and 2040 (New 2030 Bonds, New 2035

Bonds, and New 2040 Bonds, respectively). The precise breakdown of the new bonds they will

receive varies depending on the year in which the existing bond they currently hold comes due,

but for every bond series, they will tender 100% of their bonds and receive 49.53% of New 2035

Bonds in return (and a combination of other bonds that, along with the New 2035 Bonds, total

91.13%). Chart A sets forth the breakdown of the new bonds tendering shareholders will receive.

New 2030 Bonds, New 2035 Bonds, and New 2040 Bonds also carry different interest rates, as

shown in Chart B. Currently, New 2035 Bonds have the largest aggregate principal amount.

                                      CHART A: New Bond Mix

      CURRENT                        2030                         2035                        2040
      ECUA 2022                     30.00%                       49.53%                      11.60%
      ECUA 2023                     22.90%                       49.53%                      18.70%
      ECUA 2024                     30.00%                       49.53%                      11.60%
      ECUA 2025                     18.90%                       49.53%                      22.70%
      ECUA 2026                     18.90%                       49.53%                      22.70%
      ECUA 2027                     18.90%                       49.53%                      22.70%
      ECUA 2027                     18.90%                       49.53%                      22.70%
      ECUA 2028                     18.90%                       49.53%                      22.70%
      ECUA 2029                     18.90%                       49.53%                      22.70%
      ECUA 2030                     18.90%                       49.53%                      22.70%




12
  Any argument that a difference in interest rate or maturity here would not constitute different treatment
conflicts with the basic terms and definitions of many of the indentures at issue. Specifically, the
definitions of “Uniformly Applicable” and “same terms” include the “same new instrument,” “the same
offer on past due interest” only exclude “differences as between different series of affected debt securities
which are necessary having regard to the currency of denomination.” (See, e.g., Offering Circular for
10.75% Notes due 2029 at 210.) A true and correct copy of the Offering Circular for 10.75% Notes due
2029, dated June 10, 2019, is attached as Exhibit 5.


                                                     17
           Case 1:20-cv-05890 Document 1 Filed 07/29/20 Page 18 of 36




                            CHART B: New Bond Interest Rates

 New Bonds         Interest Rate Accrual          Maturity            Principal Repayment

              1. From and including the          July 31,    Principal on the New 2030 Bonds will be
New 2030      Settlement Date to but excluding   2030        repaid in U.S. dollars in ten equal semi-
Bonds         July 31, 2021: 0.500%;                         annual installments starting on January
              2. From and including July 31,                 31, 2026 through maturity.
              2021 to but excluding July 31,
              2022: 5.000%;
              3. From and including July 31,
              2022 to but excluding July 31,
              2023: 5.500%;
              4. From and including July 31,
              2023 to but excluding July 31,
              2024: 6.000%;
              5. From and including July 31,
              2024 to but excluding July 31,
              2030: 6.900%.
              1. From and including the          July 31,    Principal on the New 2035 Bonds will be
New 2035      Settlement Date to but excluding   2035        repaid in U.S. dollars in ten equal semi-
Bonds         July 31, 2021: 0.500%;                         annual installments starting on January
              2. From and including July 31,                 31, 2031 through maturity.
              2021 to but excluding July 31,
              2022: 1.000%;
              3. From and including July 31,
              2022 to but excluding July 31,
              2023: 2.500%;
              4. From and including July 31,
              2023 to but excluding July 31,
              2024: 3.500%;
              5. From and including July 31,
              2024 to but excluding July 31,
              2025: 5.500%;
              6. From and including July 31,
              2025 to but excluding July 31,
              2035: 6.900%.
              1. From and including the          July 31,    Principal on the New 2040 Bonds will be
New 2040      Settlement Date to but excluding   2040        repaid in U.S. dollars in ten equal semi-
Bonds         July 31, 2021: 0.500%;                         annual installments starting on January
              2. From and including July 31,                 31, 2036 through maturity.
              2021 to but excluding July 31,
              2022: 0.500%;
              3. From and including July 31,
              2022 to but excluding July 31,
              2023: 1.500%;
              4. From and including July 31,
              2023 to but excluding July 31,
              2024: 2.500%;
              5. From and including July 31,
              2024 to but excluding July 31,
              2026: 5.000%;
              6. From and including July 31,
              2026 to but excluding July 31,
              2027: 5.500%.


                                                 18
               Case 1:20-cv-05890 Document 1 Filed 07/29/20 Page 19 of 36




     New Bonds         Interest Rate Accrual         Maturity               Principal Repayment
                  7. From and including July 31,
                  2027 to but excluding July 31,
                  2028: 6.000%.
                  8. From and including July 31,
                  2028 to but excluding July 31,
                  2029: 6.500%.
                  9. From and including July 31,
                  2029 to but excluding July 31,
                  2040: 6.900%.
                  0%                               July 31,       Principal on the New PDI 2030 Bonds
 New PDI 2030                                      2030           will be repaid in U.S. dollars in ten equal
 Bonds                                                            semi-annual installments starting on
                                                                  January 31, 2026 through maturity.



         45.     By contrast, non-tendering bondholders will receive much less value. If the tender

is approved, the bonds currently held by non-tendering bondholders will be modified such that

their economic terms mirror those of the New 2040 Bonds. This is a critical difference. Bonds

that mature in earlier years have a greater net present value than bonds that mature in later years.

As a result, given the differences in the maturity dates of the bonds they receive, as well as the

interest rates associated with those bonds, bondholders who tender will receive significantly more

value than bondholders who do not. In present value terms, tendering bondholders will receive

58.3 cents on the dollar, whereas bondholders who do not tender will receive only 47.4 cents on

the dollar. Factoring out the value associated with the New PDI 2030 Bond that tendering

bondholders receive (which is equivalent to the present value of roughly 2.3 cents on the dollar),

tendering bondholders will receive a present value of 8.6 cents less on the dollar than bondholders

who do not tender. In total, this amounts to approximately a 20% penalty for bondholders who do

not tender. This differential treatment constitutes another flagrant violation of the No Less

Favorable Treatment Provision.13



13
  This valuation reflects the present value associated with discounting future cash flows back to July 31,
2020 using a 10% discount rate, and assuming payments are made on the 1st of each month they are due.


                                                   19
             Case 1:20-cv-05890 Document 1 Filed 07/29/20 Page 20 of 36




       46.     The modifications set forth in the Invitation Memorandum also seek to remove

certain creditor protections from the original Eligible Bonds, including reduction of the threshold

needed to give effect to a Non-Reserved Matter Modification under applicable indentures from at

least 66⅔% to more than 50% of the aggregate principal amount of the applicable Series of Eligible

Bonds; elimination of Section 7.4 of the Indenture for the 2024 Bonds and Section 7.6 of the

Indenture for the Aggregated Eligible Bonds, which provide for limitations on reopening and new

issuance of notes; exclusion from the events of default cross defaults arising from the entering or

issuance of judgments and arbitral awards relating to (1) any Eligible Bonds that are not modified

by the Proposed Modifications, (2) any Modified Eligible Bonds, (3) any New Securities, (4) the

7.25% Social Housing Notes due 2035 (the “Social Housing Notes”) issued by the Republic, and

(5) the 4.625% Notes due 2021 (“PAM Notes”) issued by La Empresa Pública de Exploración,

and; elimination of the requirement that events of default (other than the non-payment of principal

that became due solely as a result of such acceleration) have been cured or waived by the holders

of not less than a majority of the principal amount of the outstanding notes or remedied. Crucially,

the Proposal also seeks to eliminate the No Less Favorable Treatment Provision, which limits

Reserved Matter Modifications in the context of exchange offers and issuances of new notes

through consent solicitations.

Ecuador Has Stated Unequivocally That It Does Not Intend To Pay Non-Tendering Bondholders

       47.     Ecuador has stated unequivocally in its Invitation Memorandum relating to the

Proposal that in the event a tender for one or more series of bonds is unsuccessful, it does not

intend to pay anything to non-tendering bondholders. The Invitation Memorandum lists as its first

risk factor the “Risks of Not Participating in the Invitation.” In plain, clear, and simple language,


The present value of future cash flows was then divided by the principal amount outstanding on existing
bonds to calculate the % of par or face value.


                                                  20
                 Case 1:20-cv-05890 Document 1 Filed 07/29/20 Page 21 of 36




this risk factor lays bare the true intent of the Republic: “The Eligible Bonds may enter into default.

If the Eligible Bonds are not tendered in the Invitation and do in fact enter into default, they may

remain in default indefinitely and, if you elect to litigate, the Republic intends to oppose such

attempts to collect on its defaulted debt.” (Ex. 2, at 20.) In plain language, the coercive nature of

the tender was revealed.

The Committee Informs The Republic Of Its Objections To The Coercive Tender Offer

           48.     On July 22, 2020, counsel for the Committee wrote to counsel for the Republic

explaining the Committee’s objections to the tender offer, its violation of the No Less Favorable

Treatment Provision, its coercive nature, and the misrepresentations about the transparency of the

process.14

           49.     On July 24, 2020, counsel for the Republic responded to the Committee’s letter

explaining Ecuador’s position, and disputing the merits of the Committee’s position.15

Ecuador’s July 27, 2020 Press Release

           50.     On July 27, 2020, Ecuador, in order to put further pressure on undecided and non-

tendering bondholders, issued a false and misleading Press Release intending to promote the tender

offer that flatly denied its patently obvious coercive nature. Ecuador’s misrepresentations about

the coercive nature of the tender offer were highly public and are material to investors. As

explained below, the Press Release made numerous false and misleading statements about the

tender offer that also contradicted statements made by the Republic in its Invitation Memorandum.




14
     A true and correct copy of a letter from C. Clark to E. Koster, dated July 22, 2020 is attached as Exhibit
6.
15
     A true and correct copy of a letter from D. Tracey to C. Clark dated July 24, 2020 is attached as Exhibit
7.


                                                       21
             Case 1:20-cv-05890 Document 1 Filed 07/29/20 Page 22 of 36




       51.     The Press Release falsely stated that “The Republic’s focus is on . . . seeking a fair

outcome for the bondholders through a process that is open to all bondholders and which

fundamentally applies principles of inter-creditor equity. The Republic is committed to a . . .

transparent process.” (Ex. 1.)

       52.     In truth and in fact, for the reasons set forth above, the Republic was not focused

on a “fair outcome for the bondholders” and “principles of inter-creditor equity.” Instead, as the

Republic well knew, the Republic was in reality treating non-tendering bondholders unfairly by

giving them substantially less consideration than their tendering counterparts in violation of the

No Less Favorable Treatment Provisions in the bonds. Indeed, the provisions of the Invitation

Memorandum provide ample evidence of that unfairness.

       53.     The Press Release falsely stated that “Ecuador is acting within the four corners of

our indenture, including modification provisions available upon obtaining the requisite consent

from bondholders.” (Id.)

       54.     Ecuador has wrongly claimed that the tender offer is proper and compliant with the

indentures governing its outstanding bonds. As explained above and as Ecuador well knew, even

a cursory review of the bondholders’ indentures clearly reveals the Proposal would be an

intentional breach of the No Less Favorable Treatment Provisions in those agreements.

       55.     The Press Release made false claims about the complete lack of coercion of the

tender. Specifically, the Press Release stated that “The [Steering Committee] asserted that the

Republic negotiated with them in bad faith and characterized the process as ‘coercive.’ Nothing

could be further from the truth.” (Id.)

       56.     As explained above, the consent and tender offer is, in fact, plainly coercive. As

the Republic well knew, by its actions, it was seeking to coerce non-tendering bondholders with




                                                22
                Case 1:20-cv-05890 Document 1 Filed 07/29/20 Page 23 of 36




the threat of unequal and much less favorable consideration. Further, the Republic has threatened

to not make any further payments on the Eligible Bonds – should all or part of the tender be blocked

– which could not be anything but coercive. The fact that the Republic seeks to modify the No

Less Favorable Treatment Provision pursuant to this transaction – a provision that seeks to prohibit

coercion – stands as direct evidence of the coercive nature of the offer. Finally, the entire process

and time-line of the tender offer – a ten-day period for bondholders to take-it or leave-it or else –

is by its very nature highly coercive. To even suggest otherwise – let alone deny it emphatically

as the Republic did in the Press Release – is not only false, but outrageous.

          57.     The Press Release falsely stated that “During the month of June, the Republic

formally approached the Minority Committee and attempted to engage in confidential

negotiations, but the advisor to the Minority Committee spent two weeks negotiating the wording

of Non-Disclosure Agreements . . . .” (Id.)

          58.     In truth and in fact, the Committee attempted to engage with the Republic, but was

rebuffed. As the Republic well knew, the Committee did not spend two weeks negotiating non-

disclosure agreements. What in reality occurred, and is a material fact omitted by the Republic, is

that the Republic and its advisors explored and agreed to other terms with the Ad Hoc Group

whereby the Ad Hoc Group and its members would support the coercive tender offer. Whether

the Ad Hoc Group or its members received any additional consideration for their support is not

stated.

          59.     The Press Release also falsely stated that the Republic was not seeking “to compel

the consent of the investor” and made misleading statements that “[t]he payment of a consent fee

in the form of the PDI 2030 Bonds provides a financial incentive for holder to provide their consent




                                                  23
              Case 1:20-cv-05890 Document 1 Filed 07/29/20 Page 24 of 36




to the amendments and accept the terms of the restructuring. There is nothing improper or unusual

in the payment of a consent fee.” (Id.)

        60.     In truth and in fact, as the Republic well knew, the “consent fee” is not a consent

fee; but rather it is a disparate and discriminatory payment of past due interest to tendering

bondholders that the Republic refuses to provide on equal terms to non-tendering bondholders.

Further, the Press Release is misleading for the added reason that it omits any reference to the No

Less Favorable Treatment Provisions which are being violated by the Republic.

        61.     The Press Release also falsely and misleadingly disparages the arguments advanced

by the Committee stating, irresponsibly and without any support, that the Committee has “no basis

to argue that they are being treated in an unequal manner.” (Id.)

        62.     In truth and in fact, as explained above, the Republic well knew that the tender offer

violates the No Less Favorable Treatment Provision, as explained by counsel for the Committee

in its July 22 letter. Far from there being “no basis,” the Committee and Plaintiffs have ample

basis to assert they are being treated in an unequal manner.

        63.     Further, the Press Release undermines the statements made by the Republic in its

Invitation Memorandum and is contrary to the express risk factors stated therein including the

following: “Certain creditors of the Republic may attempt to challenge the progress or

consummation of the Invitation or may attempt to attach assets in connection with the Invitation,

which may result in the delay or termination of the Invitation if litigation frustrates its purpose.”

(Id.)

        64.     In fact, rather than disparage positions of the Committee as having “no basis,” the

Invitation Memorandum acknowledges the potential risk of litigation and the uncertainty of

outcomes, and states in more measured and balanced terms: “The Republic may be subject to efforts




                                                 24
                Case 1:20-cv-05890 Document 1 Filed 07/29/20 Page 25 of 36




by certain creditors to enjoin or otherwise prevent the consummation of the Invitation or to attach

assets in connection with the Invitation, and the Republic may delay or terminate the Invitation if

litigation frustrates its purpose. While the Republic intends to vigorously oppose any such

litigation efforts, the Republic cannot assure you of its success.” (Ex. 2, at 24.)

          65.     Moreover, the Invitation Memorandum also acknowledged that recent federal court

decisions cast some uncertainty with regard to the tender offer: “Certain federal court decisions

in the United States create uncertainty regarding the meaning of ranking provisions and could

potentially reduce or hinder the ability of sovereign issuers to restructure their public sector debt.”

(Id. at 26.)

Additional Allegations Supporting Scienter

          66.     As demonstrated above, at all relevant times, Defendant knew but failed to disclose

and/or recklessly disregarded that the statements referenced supra were materially false and/or

misleading and/or omitted material information that Defendant knew or recklessly disregarded was

necessary to make such statements not materially false and/or misleading, for the reasons stated

supra. Such statements were also known by Defendant to be materially false and/or misleading at

the time they were made, for the reasons outlined above, and for the following reasons, among

others.

Economic Loss

          67.     Here, there can be no doubt that the Defendant’s fraud already has caused loss, and

will cause loss, to the Plaintiffs and the class of bondholders they represent. As to the former,

bondholders who have tendered because of the Defendant’s fraud already have incurred damages,

in the form of reduced principal, reduced interest, and bonds otherwise devalued because of fraud.

As to the latter, bondholders who will tender, as Plaintiffs will absent judicial intervention, will




                                                  25
             Case 1:20-cv-05890 Document 1 Filed 07/29/20 Page 26 of 36




incur damages, in the form of reduced principal, reduced interest, and bonds otherwise devalued

because of fraud.

       68.     Because Plaintiffs represent the class of bondholders who have been fraudulently

induced to tender, as well as those who will be coerced into tendering absent judicial intervention,

Plaintiffs will succeed in proving loss causation. See also In re Parmalat Sec. Litig., 376 F. Supp.

2d 472, 510 (S.D.N.Y. 2005) (stating that “the loss causation requirement will be satisfied if

[Defendants’ deceptive or manipulative] conduct had the effect of concealing the circumstances

that bore on the ultimate loss.”). Plaintiffs will therefore succeed on the merits of the loss causation

element.

Class Action Allegations

       69.     Plaintiffs bring this action as a Class Action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(1), (2), and (3) on behalf of all members of the proposed class of similarly

situated bondholders. This action satisfies the numerosity, commonality, typicality, adequacy,

predominance, and superiority requirements of the provisions.

       70.     The Class consists of all holders of Eligible Bonds and their predecessors, heirs,

successors, assigns, or representatives who tendered or refused to tender Eligible Bonds as a part

of the Proposal (the “Class”).

       71.     Excluded from the Class is Defendant, any affiliates of Defendant, or any entity in

which any excluded person or entity has a controlling interest, and the legal representatives, heirs,

successors, and assigns of any excluded person or entity.

       72.     The members of the Class are so numerous that joinder of all members is

impracticable. While the exact number of Class members is unknown to Plaintiffs at this time and

can only be ascertained through appropriate discovery, Plaintiffs believe that there are hundreds




                                                  26
             Case 1:20-cv-05890 Document 1 Filed 07/29/20 Page 27 of 36




of thousands of members in the proposed Class. Record owners and the other members of the

Class may be identified from records maintained by the Republic and/or its transfer agents and

may be notified of the pendency of this action by mail, using a form of notice similar to that

customarily used in securities class actions.

       73.     Plaintiffs’ claims are typical of the claims of the other members of the Class as all

members of the Class are similarly affected by Defendant’s wrongful conduct in violation of

federal law that is complained of herein.

       74.     Plaintiffs will fairly and adequately protect the interests of the other members of

the Class, and has retained counsel competent and experienced in class and securities litigation.

Common questions of law and fact exist as to all members of the Class and predominate over any

questions solely affecting individual members of the Class. Among the questions of law and fact

common to the Class are:

               a.      Whether the federal securities laws were violated by the Republic’s acts and

                       omissions as alleged herein;

               b.      Whether the Republic participated in and pursued the common course of

                       conduct complained of herein;

               c.      Whether documents, press releases, and other statements disseminated to

                       the Republic’s bondholders misrepresented material facts about the Consent

                       Solicitation; and

               d.      The extent to which the members of the Class will be damaged and the

                       proper measure of damages.

       75.     A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the




                                                27
             Case 1:20-cv-05890 Document 1 Filed 07/29/20 Page 28 of 36




damages suffered by individual Class members may be relatively small, the expense and burden

of individual litigation makes it impossible for members of the Class to individually redress the

wrongs done to them. There will be no difficulty in the management of this action as a class action.

Applicability of the Presumption of Reliance

       76.     Through its material false and misleading statements to bondholders at large,

Defendant has committed a fraud on the market. In precisely this context, the Supreme Court has

recognized that bondholders may satisfy the element of detrimental reliance through the fraud-on-

the-market presumption. See Basic Inc. v. Levinson, 485 U.S. 224, 231 (1988). Plaintiffs and the

Class are entitled to a presumption of reliance and a fraud-on-the-market presumption because

during the Class Period, the market for Eligible Bonds was an efficient market for the following

reasons, among others:

               a.      The Eligible Bonds met the requirements for listing, and were listed and

                       actively traded on the Luxembourg Stock Exchange, a highly efficient

                       market;

               b.      The Eligible Bonds were followed by securities analysts employed by major

                       brokerage firms who wrote reports which were distributed to the sales force

                       and certain customers of their respective brokerage firms. Each of these

                       reports was publicly available and entered the public marketplace; and

               c.      The Republic issued press releases which were carried by national and

                       international newswires. Each of these releases was publicly available and

                       entered the public marketplace.

       77.     As a result of the foregoing, the market for Eligible Bonds promptly digested

current information regarding the Eligible Bonds from all publicly available sources and reflected




                                                28
             Case 1:20-cv-05890 Document 1 Filed 07/29/20 Page 29 of 36




such information in the price of the Eligible Bonds. Accordingly, Plaintiffs and other members of

the Class relied, and are entitled to have relied, upon the integrity of the market for the Eligible

Bonds, and are entitled to a presumption of reliance on Defendant’s’ materially false and

misleading statements and omissions during the Class Period.

       78.     Plaintiffs and the Class are also entitled to a presumption of reliance under Affiliated

Ute Citizens v. United States, 406 U.S. 128 (1972), because the claims asserted herein against

Defendant are predicated upon omissions of material fact for which there was a duty to disclose.

Defendant had no duty to make the statements contained in the July 27, 2020 Press Release. But

when it chose to speak, it undertook a duty to speak truthfully and absent material omission.

Because Defendant chose to speak about the terms and process related to its tender offer, and did

so in a false and misleading way, it also had a duty to correct its misstatements and disclose any

additional facts necessary to make its statements not misleading.

No Safe Harbor

       79.     The statutory safe harbor provided for forward-looking statements under certain

circumstances does not apply to any of the allegedly false statements pleaded in this Complaint.

Many of the specific statements pleaded herein were not identified as “forward-looking

statements” when made. To the extent there were any forward-looking statements, there were no

meaningful cautionary statements identifying important factors that could cause actual results to

differ materially from those in the purportedly forward-looking statements. Alternatively, to the

extent that the statutory safe harbor does apply to any forward-looking statements pleaded herein,

Defendant is liable for those false forward-looking statements because at the time each of those

forward-looking statements was made, the particular speaker knew that the particular forward-




                                                 29
              Case 1:20-cv-05890 Document 1 Filed 07/29/20 Page 30 of 36




looking statement was false and/or the forward-looking statement was authorized and/or approved

by an officer of Ecuador who knew that those statements were false when made.

                                    FIRST CLAIM FOR RELIEF

              For Violation of Section 10(b) of the Exchange Act and Rule 10b-5(b)

        80.     Plaintiffs repeat, reallege, and incorporate by reference the allegations in

paragraphs 1 through 79 as set forth herein.

        81.     Defendant made false and/or misleading statements of material fact and/or omitted

material facts necessary to make the statements made not misleading with respect to the Proposal,

as set forth above.

        82.     Plaintiffs will suffer irreparable injury from Defendant’s violations of the federal

securities laws described herein, and unless Defendant is enjoined from soliciting, promoting, or

implementing the tender offer, corrective disclosures ordered, and future violations of the federal

securities laws enjoined, Plaintiffs and other bondholders will suffer irreparable harm.

        83.     By reason of the foregoing, Defendant has violated Section 10(b) of the Exchange

Act and Rule 10b-5(b).

        84.     As a result of the false and/or misleading statements and/or omissions of material

facts in the Press Release (and the anticipated false and/or misleading statements and/or omissions

of material facts in future press releases and public filings in connection with the Proposal),

injunctive relief is appropriate.

        85.     Further, based on the statements in the Press Release that Defendant intends to

consummate the tender offer, unless the Court specifically enjoins Defendant from doing so,

Plaintiffs will suffer irreparable harm, and will have no choice but to cave to the Republic’s

coercive demands and tender their Eligible Bonds under duress on July 31, 2020.




                                                 30
              Case 1:20-cv-05890 Document 1 Filed 07/29/20 Page 31 of 36




        86.     As a result of Defendant’s violations of the federal securities laws described herein,

Plaintiffs will suffer money damages and other tangible harm unless Defendant is enjoined from

soliciting, promoting, or implementing the tender offer; enjoined from future violations of the

federal securities laws; and ordered to issue corrective disclosures.

        87.     Sufficiently serious questions going to the merits of Plaintiffs’ claims make them

fair ground for litigation.

        88.     The balance of the equities tips toward the issuance of an injunction, and is in the

interest of the public.

        WHEREFORE, Plaintiffs respectfully request that the Court issue a judgment against the

Republic of Ecuador as follows:

                a.        preliminarily enjoining The Republic of Ecuador, and any of its affiliates or

others acting in concert with it, from proceeding with the transactions announced on July 20, 2020,

or any parts thereof, and

                b.        ordering the Republic of Ecuador to (a) toll the expiration date for the

transactions announced on July 20, 2020, which date is currently set for July 31, 2020 at 5:00 p.m.

CET, for a period of time equal to the period of time between the signing of the order to show

cause and the hearing for a temporary restraining order, and (b) enable bondholders who have

already tendered Eligible Bonds to promptly withdraw their consents and tender orders

unconditionally; and,

                c.        granting such further relief that the Court deems just and proper.




                                                   31
          Case 1:20-cv-05890 Document 1 Filed 07/29/20 Page 32 of 36




Dated: July 29, 2020
       Greenwich, Connecticut
                                       Respectfully submitted,

                                       LATHAM & WATKINS LLP

                                       By: /s/ Christopher J. Clark
                                            Christopher J. Clark

                                       885 Third Avenue
                                       New York, New York 10022
                                       Tel: (212) 906-1200
                                       Fax: (212) 751-4864
                                       Email: chris.clark@lw.com

                                       Attorney for Plaintiffs Contrarian Emerging
                                       Markets, L.P., GMO Emerging Country Debt
                                       Fund, GMO Emerging Country Debt Investment
                                       Fund plc, and GMO Emerging Country Debt
                                       (UCITS) Fund




                                      32
               Case 1:20-cv-05890 Document 1 Filed 07/29/20 Page 33 of 36




                                         CERTIFICATION

          I, Jennifer Diagonale, as General Counsel and Chief Compliance Officer to Contrarian

Capital Management, LLC, which manages and advises Plaintiff Contrarian Emerging Markets,

L.P. (“Contrarian”) hereby certify as follows:

          1.     I am fully authorized to enter into and execute this Certification on behalf of

Contrarian. I have reviewed the Complaint prepared against The Republic of Ecuador

(“Ecuador”) alleging violations of the federal securities laws;

          2.     Contrarian did not purchase securities at the direction of counsel or in order to

participate in any private action under the federal securities laws;

          3.     Contrarian is willing to serve as lead plaintiff and representative party in this

matter, including providing testimony at deposition and trial, if necessary;

          4.     Contrarian has purchased hundreds of millions in Eligible Bonds during the Class

Period.

          5.     Contrarian is not serving as lead plaintiff in another class action under the federal

securities laws filed during the last three years.

          6.     Beyond its pro rata share of any recovery, Contrarian will not accept payment for

serving as lead plaintiff and representative party on behalf of the Class, except the

reimbursement of such reasonable costs and expenses (including lost wages) as ordered or

approved by the Court.
              Case 1:20-cv-05890 Document 1 Filed 07/29/20 Page 34 of 36




       I declare under penalty of perjury that the foregoing is true and correct on this 29th day of

July, 2020.


                                                     ___________________________
                                                     Jennifer Diagonale as
                                                     General Counsel and Chief Compliance
                                                     Officer of Contrarian Capital Management,
                                                     L.L.C. on behalf of Plaintiff Contrarian
                                                     Emerging Markets, L.P.
             Case 1:20-cv-05890 Document 1 Filed 07/29/20 Page 35 of 36




                                         CERTIFICATION

        I, Kevin O'Brien of Grantham, Mayo, Van Otterloo & Co. LLC ("GMO"), which

manages and advises Plaintiffs GMO Emerging Country Debt Fund, GMO Emerging Country

Debt Investment Fund plc, and GMO Emerging Country Debt (UCITS) Fund, a sub-fund of

GMO Investments ICAV (collectively the "GMO Funds") hereby certify as follows:

        1.      I am fully authorized to enter into and execute this Certification on behalf of the

GMO Funds. I have reviewed the Complaint prepared against The Republic of Ecuador

("Ecuador") alleging violations of the federal securities laws;

       2.       The GMO Funds did not purchase securities at the direction of counsel or in order

to participate in any private action under the federal securities laws;

        3.      The GMO Funds are willing to serve as lead plaintiff and representative party in

this matter, including providing testimony at deposition and trial, if necessary;

       4.       The GMO Funds have purchased hundreds of millions in Eligible Bonds during

the Class Period.

       5.       The GMO Funds are not serving as lead plaintiff in another class action under the

federal securities laws filed during the last three years.

       6.       Beyond its pro rata share of any recovery, the GMO Funds will not accept

payment for serving as lead plaintiff and representative party on behalf of the Class, except the

reimbursement of such reasonable costs and expenses (including lost wages) as ordered or

approved by the Court.
          Case 1:20-cv-05890 Document 1 Filed 07/29/20 Page 36 of 36




       I declare under penalty of perjury that the foregoing is true and correct on this 29th day of

July, 2020.



                                                     Kevin O'Brien
                                                     General Counsel for Grantham, Mayo, Van
                                                     Otterloo & Co. LLC, on behalfofPlaintiffs
                                                     the GMO Funds
